Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a loudspeaker comprising two acoustic diaphragms mounted to face in axially-opposed directions, two voice coils each having an axis and an axial length and being configured to reciprocate along its axis to drive one of the diaphragms, the axes being substantially parallel and both axes passing through both diaphragms, and at least one magnet forming part of a chassis assembly configured to provide two axially extending gaps, one for each of the voice coils to reciprocate within, wherein the at least one magnet and the chassis assembly are adapted so that magnetic flux flows across the gaps in opposite directions, as specifically claimed in claim 1, wherein the chassis assembly further comprises a spacer formed of a non-magnetic, conductive material shaped so as to extend axially and positioned so as to separate the two axially-extending magnetic gaps, wherein when in use the diaphragms are at their predetermined maximum negative excursions the voice coils overlap in the axial direction by between 50% and 90% of their average axial length, and wherein when in use the diaphragms are in a relaxed position, between their maximum negative and positive excursions, the voice coils do not overlap in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                            
HL
August 19, 2022